Citation Nr: 0100146	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a 
shoulder injury.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for hypertension with 
residuals of a cerebrovascular accident.

5.  Entitlement to service connection for residuals of 
infectious mononucleosis.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of non-
paralytic polio.  

7.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.

8.  Entitlement to an increased rating for psoriasis, 
currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
January 1956, from June 1958 to February 1961, and from March 
1961 to February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims.  

The veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge in Washington, D.C., in September 
2000.  He failed to report.  

A claim for service connection for residuals of non-paralytic 
polio was previously denied in June 1956.  In order to reopen 
the claim, new and material evidence must be submitted.  
Accordingly, the issue has been recharacterized as noted on 
the previous page.  

The claims for entitlement to service connection for 
residuals of a low back injury, residuals of a shoulder 
injury, residuals of a head injury, hypertension with 
residuals of a cerebrovascular accident; whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of non-paralytic polio; and 
entitlement to increased ratings for generalized anxiety 
disorder and psoriasis will be addressed in the Remand 
portion of this decision.  

The Board notes that, in his January 1998 claim, the veteran 
raised a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The RO has not addressed this matter and the 
issue has not been certified for appellate review.  It is 
referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran was not diagnosed with infectious 
mononucleosis in service; the existence of the disease was 
ruled out in service following comprehensive medical 
evaluations.

CONCLUSION OF LAW

Residuals of infectious mononucleosis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§1110, 1131, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was 
hospitalized from December 2, 1955 to January 5, 1956.  He 
was admitted for medical observation to rule out infectious 
mononucleosis.  His chief complaints were aching in the neck, 
shoulders, arms, and legs for three weeks duration, and 
weakness of the right lower extremity for the past five days.  
There was no associated fever or upper respiratory infection.  
He had a continual bi-frontal headache which was relieved 
with aspirin.  Physical examination revealed a weakness in 
the right lower extremity on flexion of the hip which was 
substantiated by decreased knee jerk on the right.  There was 
no muscle tenderness on palpation and the joints were within 
normal limits.  There was seborrheic dermatitis over the 
face.  A chest X-ray was normal.  A spinal puncture revealed 
clear fluid and normal dynamics.  A neurology consult 
concluded this was a psychogenic illness.  The veteran 
remained afebrile throughout his stay.  He was discharged and 
returned to full duty.  The final diagnoses were psychogenic 
asthenic reaction, and dermatitis seborrheica of the face.  

The veteran was hospitalized from March 28, 1960 to April 4, 
1960 for observation of a fever of unknown origin.  No 
disease was found.  

The veteran was hospitalized from April 7, 1960 to May 3, 
1960.  It was noted that this was his third hospitalization 
for a fever of unknown origin.  During the previous 
hospitalization, it was felt that he probably had infectious 
mononucleosis, however, the diagnosis could not be 
substantiated.  At the present time, he complained of 
weakness and a fever.  He had continued to feel malaise.  
Physical examination was entirely within normal limits.  He 
experienced regular spikes in his temperature during the 
first week.  During the second week, he had no fever.  He was 
treated with bed rest and good diet.  He was discharged 
feeling well and afebrile.  The diagnosis was medical 
observation for fever of unknown origin, no disease found.  

The veteran was hospitalized from May 7, 1960 to June 24, 
1960.  His chief complaints were fever, malaise, and 
anorexia.  It was noted that he had been hospitalized on two 
previous occasions for similar symptoms.  Two days prior to 
this admission, he developed chills, fever, malaise, and some 
loss of appetite.  There were no other symptoms except for a 
slight recurrence of a sore throat.  Physical examination 
revealed slight pharyngitis, and some mild right upper 
quadrant tenderness, mostly on deep inspiration.  There was 
also some mild punch tenderness over the liver area.  There 
was no lymphadenopathy or splenomegaly.  The remainder of the 
examination was essentially within normal limits.  During the 
course of his hospitalization he continued to have a fever 
but was afebrile the last several days.  He was feeling 
better and his appetite increased.  He was discharged and was 
feeling well.  The diagnosis was medical observation for 
suspected infectious mononucleosis or Hodgkin's disease, none 
found.  

In a January 1998 statement, the veteran related that he had 
been diagnosed with chronic infectious mononucleosis in 
service, and that he has continued to experience weakness in 
his joints and muscles.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. §§ 3.303(d) (1999).  

Service medical records indicate that the veteran was 
hospitalized for observation in late 1955, and that a 
diagnosis infectious mononucleosis was questioned.  However, 
no disease was found, and a clear diagnosis of this condition 
was not made.  He was hospitalized on three subsequent 
occasions in 1960 for a fever of unknown origin.  Again, a 
diagnosis of infectious mononucleosis was questioned.  
However the final diagnosis noted that infectious 
mononucleosis or Hodgkin's disease was suspected, but no 
disease was found.  Therefore, the Board finds that service 
connection for residuals of this condition is not warranted.  
Furthermore, there is no reasonable possibility that any 
further assistance in the development of this claim will 
establish entitlement to the benefit sought.  The existence 
of the disease was ruled out in service following 
comprehensive medical evaluations.  Residuals of the disease 
have never been shown to exist at any time subsequent to 
service.  Any future diagnosis of residuals of mononucleosis 
could not serve to relate such residuals to service, in view 
of the clinical studies in service which ruled out the 
existence of the disease.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Accordingly, service connection for residuals of infectious 
mononucleosis is denied.  


ORDER

Entitlement to service connection for residuals of infectious 
mononucleosis is denied.  


REMAND

In a statement attached to his original claim, the veteran 
reported that he had received treatment for his claimed 
disabilities at both VA and private medical facilities, 
including the Boston VAMC, the VA Clinic in Boston, New 
England Memorial Hospital, and Massachusetts General 
Hospital.  He also remarked that he had been treated for 
post-poliomyelitis syndrome at the Brigham and Women's 
Hospital.  Finally, he noted that he was hospitalized in 
September 1997 after two strokes, but he did not specify 
which hospital.  

The RO attempted to obtain records from Massachusetts General 
Hospital and New England Memorial Hospital, however, no 
response was received.  Although some records have been 
received from the Brigham and Women's Hospital, it is unclear 
if some outstanding records may be available.  Furthermore, 
it does not appear that the RO attempted to obtain any of the 
veteran's VA outpatient treatment reports.  

As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Furthermore, in light of VA's duty to assist a veteran in the 
development of his claim, the Board finds that the RO should 
ask the veteran for additional information regarding 
treatment for his claimed disabilities so that any additional 
records may be obtained.  

With regard to the veteran's claim for an increased rating 
for his service-connected psoriasis, the Board notes that 
private medical records show that he has been diagnosed with 
psoriatic arthritis.  This may be construed as an implied 
claim for service connection for psoriatic arthritis, 
secondary to the service-connected psoriasis.  Accordingly, 
this issue should be developed and considered in conjunction 
with the veteran's claim for an increased rating.  

In light of the foregoing, and in view of newly enacted 
legislation, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the case is REMANDED to 
the RO for the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his claimed 
disabilities, since his discharge from 
service.  After securing the necessary 
release(s), the RO should request the records 
which are not already contained in the claims 
folder.  If no records are received, the 
veteran should be informed and given the 
opportunity to obtain the records himself.  

2.  The RO should obtain the veteran's 
complete VA outpatient records as well as any 
examination reports from the VA medical 
facilities identified by the veteran which 
provided treatment for his disabilities.  Once 
obtained, all records must be associated with 
the claims folder.  

3.  The veteran should be scheduled for a 
general medical examination, as well as 
examinations with a neurologist, a 
psychiatrist, and a rheumatologist.  The 
veteran should be notified of the date, time 
and place of any scheduled examinations in 
writing.  If the veteran fails to report for 
any scheduled examinations, a copy of this 
notification letter containing the address to 
which sent should be associated with the 
claims file.  

4.  Before evaluating the veteran, the 
examiners should review the claims folder, 
including the service medical records, which 
should be provided to him/her prior to the 
examination.  After the examination (which 
should include any tests deemed indicated by 
the examiner) and a review of the record, the 
examiners should provide written responses, to 
the extent feasible, to the questions posed 
below.  It is imperative that the examiners 
preface his/her answer with any underlined 
phrase indicating the VA's standard of proof.  

5.  After a thorough examination and a review 
of the relevant records, the general medical 
examiner should answer the following 
questions, and provide an explanation for all 
opinions expressed:  

(a)  Does the veteran currently have 
a low back disability or a shoulder 
disability?  Please list all 
clinical diagnoses.  

(b)  Is it as least as likely as not 
that any of these clinically 
diagnosed conditions is related to 
the veteran's active military 
service or any incident therein?  

(c)  Does the veteran currently have 
hypertension?  

(d)  If the veteran has 
hypertension, is it as least as 
likely as not that the condition was 
present in service or within the 
first post service year, or is it 
otherwise related to his active 
military service?  

(e)  Does the veteran currently have 
any residuals of a cerebrovascular 
accident?  Is it as least as likely 
as not that any previous 
cerebrovascular accident is causally 
related to hypertension?
 
(f)  Is the veteran's psoriasis 
manifested by ulceration, extensive 
exfoliation or crusting?  Are 
nervous or systemic manifestations 
present that would be considered 
separate from the veteran's service-
connected anxiety disorder?  Is the 
condition exceptionally repugnant?  

6.  After a thorough examination and a review 
of the relevant records, the neurologist 
should answer the following questions, and 
provide an explanation for all opinions 
expressed.  

(a)  Does the veteran currently have 
a chronic headache disability and/or 
migraines?  If yes, what is the 
proper diagnosis?  The specialist 
should ascertain the frequency of 
the headaches and list all 
accompanying symptoms.  

(b)  Is it as least as likely as not 
that the veteran's current headaches 
are related to the head injury he 
experienced in service?  

7.  The psychiatrist should determine the 
severity of the veteran's service-connected 
anxiety disorder, particularly as it impacts 
his ability to work.  The veteran's disability 
must be viewed in relation to its history; and 
the report of examination should provide 
accurate and fully descriptive assessments of 
all clinical findings.  The findings of the 
psychiatrist must address the presence or 
absence of the specific criteria set forth in 
the rating schedule.  To this end the 
psychiatrist should be furnished a copy of the 
current rating criteria for psychiatric 
disorders which became effective November 7, 
1996.  On examination he/she should describe 
the presence or absence of every symptom and 
clinical finding required for ratings from 
zero percent to 100 percent, and where 
present, the frequency and severity thereof. 

8.  After a thorough examination and a review 
of the relevant records, the rheumatologist 
should provide the following information, and 
include an explanation for all opinions 
expressed.  

(a)  Does the veteran currently have 
psoriatic arthritis?  If yes, please 
indicate the specific joint or 
joints affected.  

(b)  Is it as likely as not that the 
veteran's psoriatic arthritis is 
related to the service-connected 
psoriasis?

9.  When the above development has been 
completed, the issues should be readjudicated 
by the RO.  If any of the determinations 
remain adverse to the veteran, he should be 
issued a supplemental statement of the case, 
which includes reference to 38 C.F.R. 
§ 3.655(b), where applicable, and afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 



